Exhibit 10.1

 

EXECUTION COPY

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of October 1, 2010 (this
“Amendment”), by and among TRANSACTION NETWORK SERVICES, INC., a Delaware
corporation (“Borrower”), TNS, INC., a Delaware corporation (“Holdings”), the
Lenders which have delivered signature pages in accordance herewith (the
“Consenting Lenders”) and SUNTRUST BANK, as administrative agent for the Lenders
(in such capacity, together with its successors in such capacity, the “Agent”).

 

WHEREAS, Borrower, Holdings, the Lenders and the Agent are parties to that
certain Credit Agreement dated as of November 19, 2009 (as amended from time to
time and in effect on the date hereof, the “Credit Agreement”);

 

WHEREAS, certain New Term Lenders desire to provide to Borrower a New Term Loan
in the aggregate principal amount of $50,000,000, pursuant to and in accordance
with Section 1.1(e) of the Credit Agreement;

 

WHEREAS, certain New Revolving Loan Lenders desire to increase the existing
Revolving Loan Commitment available to Borrower by the aggregate principal
amount of $25,000,000, pursuant to and in accordance with Section 1.1(e) of the
Credit Agreement;

 

WHEREAS, Borrower intends to use the entire proceeds from the Series 1 New Term
Loan (as defined in the amendments to the Credit Agreement below) (a) to finance
the purchase price for the acquisition by Borrower or any of its Subsidiaries of
Cequint, Inc., a Washington corporation, pursuant to that certain Cequint
Purchase Agreement (as defined in the amendments to the Credit Agreement below),
(b) to pay fees, costs and expenses relating to (i) the Cequint Acquisition (as
defined in the amendments to the Credit Agreement below), (ii) the incurrence of
the Series 1 New Term Loan and the increase in the existing Revolving Loan
Commitment pursuant to the First Joinder Agreement (as defined in the amendments
to the Credit Agreement below), (iii) the initial borrowings under the Series 1
New Term Loan and (iv) this Amendment (the foregoing clauses (i) through (iv),
together with the payment of fees, costs and expenses in connection therewith,
are collectively referred to as the “Transactions”) and (c) for working capital
purposes;

 

WHEREAS, Borrower intends to use the entire proceeds from the increase in the
existing Revolving Loan Commitment pursuant to the First Joinder Agreement in
accordance with Section 5.11(b) of the Credit Agreement; and

 

WHEREAS, in connection with the Transactions, Borrower, the Consenting Lenders
and the Agent desire to amend certain provisions of the Credit Agreement on the
terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Amendments to Credit Agreement.  Subject to satisfaction (or written
waiver) of the conditions set forth in Section 3 below, the parties hereto agree
that the Credit Agreement is amended as follows:

 

--------------------------------------------------------------------------------


 

(a)           Section 1.1(a) is renumbered as Section 1.1(a)(i) and the
previously numbered Section 1.1(a)(i) is hereby deleted in its entirety and
replaced as Section 1.1(a)(ii) and (iii) as follows:

 

(ii)           Series 1 New Term Loan.  Subject to the terms and conditions of
this Agreement and the First Joinder Agreement and in reliance upon the
representations and warranties of Holdings and Borrower contained herein and
therein, each New Term Lender party to the First Joinder Agreement (each a
“Series 1 Term Lender”), severally and not jointly, has agreed to make a term
loan to Borrower in one draw on the First Amendment Effective Date and in an
amount equal to its Pro Rata Share of $50,000,000 (the “Series 1 New Term Loan”)
pursuant to the terms of the First Joinder Agreement.  Each Series 1 Term Lender
shall be a New Term Lender and the Series 1 New Term Loan shall be a New Term
Loan and a Series of New Term Loans for all purposes under this Agreement and
the other Loan Documents.  The terms and conditions governing the Series 1 New
Term Loan set forth in the First Joinder Agreement are hereby incorporated
herein and made a part hereof including, without limitation, the repayment and
rate of interest terms set forth therein.

 

(iii)          Term Notes.  The Initial Term Loan shall be evidenced by
promissory notes substantially in the form of Exhibit 1.1(a) (as amended,
modified, extended, substituted or replaced from time to time, each an “Initial
Term Note” and, collectively, the “Initial Term Notes”), and Borrower shall
execute and deliver each Initial Term Note to the applicable Initial Term
Lender.  Each Initial Term Note shall represent the obligation of Borrower to
pay the amount of the applicable Initial Term Lender’s Term Loan Commitment,
together with interest thereon. The Series 1 New Term Loan and any other
Series of New Term Loans shall be evidenced by New Term Notes, and Borrower
shall execute and deliver each New Term Note to the applicable New Term Lender. 
Each New Term Note shall represent the obligation of Borrower to pay the amount
of the applicable New Term Lender’s New Term Loan Commitment, together with
interest thereon.

 

(b)           The first sentence of Section 1.1(e)(i) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

The Borrower may by written notice to Agent elect to request the establishment
of one or more new Term Loan commitments (the “New Term Loan Commitments”)
and/or (prior to the Commitment Termination Date), an increase to the existing
Revolving Loan Commitment (any such increase, the “New Revolving Loan
Commitments”); provided that, (i) the aggregate amount of all such New Term Loan
Commitments and New Revolving Loan Commitments shall not exceed $100,000,000
minus any New Term Loan Commitments and New Revolving Loan Commitments
established pursuant to the First Joinder Agreement and (ii) the aggregate
amount of all New Revolving Loan Commitments shall not exceed $50,000,000 minus
any New Revolving Loan Commitments established pursuant to the First Joinder
Agreement.

 

(c)           The first sentence of Section 1.2(a) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

2

--------------------------------------------------------------------------------


 

(a)           Borrower shall pay interest to Agent, for the ratable benefit of
Lenders, in accordance with the various Loans being made by each Lender (or in
the case of the Swing Line Loan, for the benefit of the Swing Line Lender), in
arrears on each applicable Interest Payment Date, at the following rates: 
(i) with respect to the Revolving Credit Advances which are designated as Index
Rate Loans (and for all other Obligations not otherwise set forth below), the
Index Rate plus the Applicable Revolver Index Margin per annum or, with respect
to Revolving Credit Advances which are designated as LIBOR Loans, the applicable
LIBOR Rate plus the Applicable Revolver LIBOR Margin per annum; (ii) with
respect to such portion of the Initial Term Loan designated as Index Rate Loans,
the Index Rate plus the Applicable Initial Term Loan Index Margin per annum or,
with respect to such portion of the Initial Term Loan designated as LIBOR Loans,
the applicable LIBOR Rate plus the Applicable Initial Term Loan LIBOR Margin per
annum; (iii) with respect to such portion of the Series 1 New Term Loan
designated as Index Rate Loans, the Index Rate plus the Applicable Series 1 Term
Loan Index Margin per annum or, with respect to such portion of the Series 1 New
Term Loan designated as LIBOR Loans, the applicable LIBOR Rate plus the
Applicable Series 1 Term Loan LIBOR Margin per annum; and (iv) with respect to
the Swing Line Loan, the Index Rate plus the Applicable Revolver Index Margin
per annum.

 

(d)           Sections 3.1(j), (k) and (l) of the Credit Agreement are hereby
deleted in their entirety and replaced with the following:

 

(j)            unsecured Indebtedness of Holdings or any Subsidiary issued as
consideration for any Permitted Acquisition (other than earn-out obligations or
other obligations owing to the sellers or their Affiliates with respect to any
Permitted Acquisition), provided that (i) after such Permitted Acquisition and
after giving effect thereto on a pro forma basis, no Default or Event of Default
shall then exist, (ii) such Indebtedness is on terms and conditions customary
for high yield debt offerings currently in the market or is on terms otherwise
reasonably satisfactory to the Agent, and (iii) such Indebtedness shall not have
any principal payments due prior to the date which is one year following the
Term Loan Maturity Date or, if later, the maturity date of any Series of New
Term Loans;

 

(k)           Indebtedness of any Foreign Subsidiaries to Persons other than
Borrower or any Subsidiary in support of the working capital needs of such
Foreign Subsidiary not to exceed $75,000,000 in the aggregate at any time
outstanding; and

 

(l)            any other unsecured Indebtedness not otherwise described in the
foregoing clauses (a) through (k) in an aggregate amount not to exceed
$250,000,000 at any time outstanding.

 

(e)           Sections 3.2(b) and (c) of the Credit Agreement are hereby deleted
in their entirety and replaced with the following:

 

(b)           No Negative Pledges.  Holdings and Borrower shall not and shall
not cause or permit Borrower’s Subsidiaries to directly or indirectly enter into
or assume

 

3

--------------------------------------------------------------------------------


 

any agreement (other than the Loan Documents) prohibiting the creation or
assumption of any Lien upon its properties or assets, whether now owned or
hereafter acquired, other than (i) agreements governing Purchase Money
Indebtedness or Indebtedness incurred under Section 3.1(k) otherwise permitted
hereby so long as such prohibition or limitation shall apply only against the
assets financed thereby and to proceeds thereof; (ii) provisions restricting
subletting or assignment under any lease governing a leasehold interest or lease
of personal property; (iii) restrictions with respect to a Subsidiary imposed
pursuant to any agreement which has been entered into for the sale or
disposition of all or substantially all of the equity interests or assets of
such Subsidiary, so long as such sale or disposition of all or substantially all
of the equity interests or assets of such Subsidiary is permitted under this
Agreement; (iv) restrictions on assignments or sublicensing of licensed
Intellectual Property; and (v) agreements evidencing Indebtedness incurred under
Section 3.1(j) or Section 3.1(l) so long as such agreements expressly permit the
Liens created pursuant to the Loan Documents and the provisions in such
agreements prohibiting the creation or assumption of Liens are not in any way
more restrictive than such provisions contained in this Agreement prohibiting
the creation or assumption of Liens.

 

(c)           No Restrictions on Subsidiary Distributions to Borrower.  Except
as provided herein or except pursuant to agreements relating to Indebtedness
incurred under Section 3.1(j), Section 3.1(k) or Section 3.1(l), Holdings and
Borrower shall not and shall not cause or permit Borrower’s Subsidiaries to
directly or indirectly create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any such Subsidiary to: (1) pay dividends or make any other distribution on
any of such Person’s Stock owned by Borrower or any other Subsidiary; (2) pay
any Indebtedness owed to Borrower or any other Subsidiary; (3) make loans or
advances to Borrower or any other Subsidiary; or (4) except in respect of
transfers of property or assets financed or licensed pursuant to agreements
governing Purchase Money Indebtedness or Licenses permitted hereby, transfer any
of its property or assets to Borrower or any other Subsidiary; provided,
however, that agreements relating to Indebtedness incurred under
Section 3.1(j) or Section 3.1(l) must, to the extent applicable, expressly
permit the execution, delivery and performance of the Loan Documents and such
consensual encumbrance or restriction contained therein shall not in any way be
more restrictive than such provisions contained in this Agreement.

 

(f)            Section 3.5(e) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

(e)           In addition to the Stock repurchases permitted by the foregoing
clause (c), Borrower may make Restricted Payments to Holdings to permit Holdings
to make dividends to its stockholders and repurchase its Stock,

 

(i)  from the First Amendment Effective Date up to and including April 1, 2012,
in an aggregate amount not to exceed $50,000,000; and

 

4

--------------------------------------------------------------------------------


 

(ii)  with respect to any period after April 1, 2012, at any time after
Borrower’s delivery of its Compliance, Pricing and Excess Cash Flow Certificate
for the Fiscal Year ending December 31, 2011, so long as (A) both at the time of
making any such Restricted Payment and after giving effect thereto, no Default
or Event of Default exists, (B) both immediately before and after giving effect
to any such Restricted Payment on a Pro Forma Basis, Borrower is in compliance
with the covenants set forth in Sections 4.2 and 4.3, (C) immediately after
giving effect to any such Restricted Payment (and any Advances funded or other
amounts expended in connection therewith) Borrower will have Required
Availability of not less than $40,000,000 and (D) such Restricted Payments, when
aggregated with all Restricted Payments made pursuant to this
Section 3.5(e)(ii) do not exceed in an aggregate amount (I) 50% of the
cumulative Excess Cash Flow which has been reported by Borrower on a Compliance,
Pricing and Excess Cash Flow Certificate delivered to the Agent subsequent to
the First Amendment Effective Date (commencing with the Compliance, Pricing and
Excess Cash Flow Certificate for the Fiscal Year ending December 31, 2011), if
both before and after giving effect to any such Restricted Payment on a Pro
Forma Basis, Borrower has a pro forma Leverage Ratio of less than 2.5 to 1.0,
(II) an amount equal to the lesser of (x) $30,000,000 and (y) 50% of the
cumulative Excess Cash Flow which has been reported by Borrower on a Compliance,
Pricing and Excess Cash Flow Certificate delivered to the Agent subsequent to
the First Amendment Effective Date (commencing with the Compliance, Pricing and
Excess Cash Flow Certificate for the Fiscal Year ending December 31, 2011), if
both before and after giving effect to any such Restricted Payment on a Pro
Forma Basis, Borrower has a pro forma Leverage Ratio of less than 3.0 to 1.0 but
equal to or greater than 2.5 to 1.0 and (III) an amount equal to the lesser of
(x) $20,000,000 and (y) 50% of the cumulative Excess Cash Flow which has been
reported by Borrower on a Compliance, Pricing and Excess Cash Flow Certificate
delivered to the Agent subsequent to the First Amendment Effective Date
(commencing with the Compliance, Pricing and Excess Cash Flow Certificate for
the Fiscal Year ending December 31, 2011), if both before and after giving
effect to any such Restricted Payment on a Pro Forma Basis, Borrower has a pro
forma Leverage Ratio equal to or greater than 3.0 to 1.0.

 

(g)           The Credit Agreement is amended by adding new Sections 3.5(f),
(g) and (h) to the end of Section 3.5 as follows:

 

(f)            Any payments or distributions made by Holdings or any of its
Subsidiaries with respect to the “Earn-Out Consideration” as defined in the
Cequint Purchase Agreement in accordance with the subordination terms set forth
in Section 2.15(j) of the Cequint Purchase Agreement as in effect on First
Amendment Effective Date; and

 

(g)           Payments made with respect to customary earn-out obligations
permitted pursuant to clause (i) of Section 3.1 so long as such payments are
made in accordance with the subordination term relating thereto; and

 

5

--------------------------------------------------------------------------------


 

(h)           Any payments or distributions made by Holdings or any of its
Subsidiaries to any other Subsidiary of Holdings or any of its employees in
accordance with Section 2.16 of the Cequint Purchase Agreement (as in effect on
the First Amendment Effective Date).

 

(h)           Section 3.6(v)(C) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

(C) (1) if either before or after giving effect to the proposed Permitted
Acquisition on a Pro Forma Basis, Borrower has a pro forma Leverage Ratio
greater than 2.5 to 1.0, the aggregate consideration (excluding up to
$150,000,000 per acquisition of consideration paid in the form of Holdings
Common Stock and including all transaction costs and all Indebtedness,
liabilities and Contingent Obligations incurred or assumed in connection
therewith or otherwise reflected on a consolidated balance sheet of Borrower and
Target) shall not exceed (I) in connection with any single Permitted
Acquisition, $100,000,000 minus any Investments made pursuant to
Section 3.3(p) in connection with the consummation of such Acquisition; and
(II) in connection with all Permitted Acquisitions since the First Amendment
Effective Date, $200,000,000 minus any Investments made pursuant to
Section 3.3(p) in connection with the consummation of Acquisitions since the
First Amendment Effective Date, or (2) if both before and after giving effect to
the proposed Permitted Acquisition on a Pro Forma Basis, Borrower has a pro
forma Leverage Ratio equal to or less than 2.5 to 1.0, the aggregate
consideration (excluding up to $200,000,000 per acquisition of consideration
paid in the form of Holdings Common Stock and including all transaction costs
and all Indebtedness, liabilities and Contingent Obligations incurred or assumed
in connection therewith or otherwise reflected on a consolidated balance sheet
of Borrower and Target) shall not exceed (I) in connection with any single
Permitted Acquisition, $200,000,000 minus any Investments made pursuant to
Section 3.3(p) in connection with the consummation of such Acquisition; and
(II) in connection with all Permitted Acquisitions since the First Amendment
Effective Date, $350,000,000 minus any Investments made pursuant to
Section 3.3(p) in connection with the consummation of Acquisitions since the
First Amendment Effective Date.  The consideration paid with respect to the
Cequint Acquisition shall not be included for purposes of determining the
aggregate amounts permitted by this clause (C).

 

(i)            Section 3.6(ix) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

(ix)           solely in respect of any Permitted Acquisition where the total
aggregate consideration exceeds $50,000,000 ((A) excluding (I) if either before
or after giving effect to the proposed Permitted Acquisition on a Pro Forma
Basis, Borrower has a pro forma Leverage Ratio greater than 2.5 to 1.0, up to
$150,000,000 of consideration paid in the form of Holdings Common Stock, and
(II) if both before and after giving effect to the proposed Permitted
Acquisition on a Pro Forma Basis, Borrower has a pro forma Leverage Ratio equal
to or less than 2.5 to 1.0, up to $200,000,000 of consideration paid in the form
of Holdings Common Stock and (B) including all transaction costs and all
Indebtedness, liabilities and Contingent Obligations incurred or assumed in
connection therewith or otherwise reflected on a

 

6

--------------------------------------------------------------------------------


 

consolidated balance sheet of Borrower and Target), EBITDA (calculated with
respect to the Target) of the Target for the four quarter period immediately
preceding such Permitted Acquisition shall have been at least $1;

 

(j)            The table set forth in Section 4.1(a) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

 

Fiscal Year

 

Capex Limit

 

2009

 

$

60,000,000

 

2010

 

$

75,000,000

 

2011

 

$

75,000,000

 

2012

 

$

75,000,000

 

2013 and each Fiscal Year thereafter

 

$

80,000,000

 

 

(k)           Section 4.2 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

4.2  Maximum Leverage Ratio.

 

Holdings, Borrower and its Subsidiaries on a consolidated basis shall have, at
the end of each Fiscal Quarter set forth below, a Leverage Ratio as of the last
day of such Fiscal Quarter and for the 12-month period then ended of not more
than the following:

 

3.00 to 1.0 for the Fiscal Quarter ending December 31, 2009;

3.00 to 1.0 for the Fiscal Quarter ending March 31, 2010;

2.75 to 1.0 for the Fiscal Quarter ending June 30, 2010;

3.25 to 1.0 for the Fiscal Quarter ending September 30, 2010;

3.25 to 1.0 for the Fiscal Quarter ending December 31, 2010;

3.25 to 1.0 for the Fiscal Quarter ending March 31, 2011;

3.25 to 1.0 for the Fiscal Quarter ending June 30, 2011;

3.25 to 1.0 for the Fiscal Quarter ending September 30, 2011;

3.00 to 1.0 for the Fiscal Quarter ending December 31, 2011;

3.00 to 1.0 for the Fiscal Quarter ending March 31, 2012;

3.00 to 1.0 for the Fiscal Quarter ending June 30, 2012;

2.75 to 1.0 for the Fiscal Quarter ending September 30, 2012;

2.50 to 1.0 for the Fiscal Quarter ending December 31, 2012;

2.50 to 1.0 for the Fiscal Quarter ending March 31, 2013;

2.50 to 1.0 for the Fiscal Quarter ending June 30, 2013;

2.25 to 1.0 for the Fiscal Quarter ending September 30, 2013;

2.25 to 1.0 for the Fiscal Quarter ending December 31, 2013;

2.00 to 1.0 for each Fiscal Quarter ending thereafter

 

(l)            Section 5.11(b) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

7

--------------------------------------------------------------------------------


 

(b)           Borrower shall utilize the proceeds of (i) the Initial Term Loan
(and, to the extent permitted herein, the Revolving Credit Advances made on the
Closing Date) solely to refinance the Existing Credit Agreement (and to pay any
related transaction expenses), (ii) the Revolving Loans, the Swing Line Loans
and New Term Loans (excluding the Series 1 New Term Loan) to finance Borrower’s
ordinary working capital and general corporate needs (including, without
limitation, for Investments, Permitted Acquisitions, Restricted Payments and
payments with respect to Indebtedness expressly permitted hereunder) and (iii)
the Series 1 New Term Loan (A) to finance the purchase price for the acquisition
by Borrower or any of its Subsidiaries of Cequint, Inc., a Washington
corporation, pursuant the Cequint Purchase Agreement (the “Cequint
Acquisition”), (B) to pay fees, costs and expenses relating to (w) the Cequint
Acquisition, (x) the incurrence of the Series 1 New Term Loan and the increase
in the existing Revolving Loan Commitment pursuant to the First Joinder
Agreement, (y) the initial borrowings under the Series 1 New Term Loan and (z)
the First Amendment and (C) for working capital purposes.

 

(m)          The definitions of “Applicable Margin”, “Commitments”, “Funded
Debt”, “Joinder Agreement”, “Purchase Documents”, “Restricted Payment” and
“Revolving Loan Commitment”  in Annex C of the Credit Agreement are hereby
restated in their entirety as follows:

 

“Applicable Margins” means collectively the Applicable Revolver Index Margin,
the Applicable Initial Term Loan Index Margin, the Applicable Series 1 Term Loan
Index Margin, the Applicable Revolver LIBOR Margin, the Applicable Initial Term
Loan LIBOR Margin and the Applicable Series 1 Term Loan LIBOR Margin.

 

“Commitments” means (a) as to any Lender, the aggregate of such Lender’s
Revolving Loan Commitment, Initial Term Loan Commitment and each Series of New
Term Loan Commitments as set forth in the Register and (b) as to all Lenders,
the aggregate of all Lenders’ Revolving Loan Commitments, and Term Loan
Commitments, which aggregate commitment shall be Four Hundred Seventy-Five
Million Dollars ($475,000,000) on the First Amendment Effective Date, as such
Commitments may be increased, reduced, amortized or adjusted from time to time
in accordance with the Agreement.

 

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrower, the Obligations (including Letter of Credit Obligations) and, without
duplication, Guaranteed Indebtedness consisting of guaranties of Funded Debt of
other Persons; provided however that Funded Debt shall not include any customary
earn-out obligations (including, without limitation, the “Earn-Out
Consideration” as defined in the Cequint Purchase Agreement (as in effect on the
First Amendment Effective Date)) owing by Holdings or any of its

 

8

--------------------------------------------------------------------------------


 

Subsidiaries incurred in connection with any Permitted Acquisition so long as
such obligations constitute Subordinated Debt and any obligation of Holdings or
any of its Subsidiaries to make payments or distributions in accordance with
Section 2.16 of the Cequint Purchase Agreement (as in effect on the First
Amendment Effective Date).

 

“Joinder Agreement” means (i) the First Joinder Agreement and (ii) any other
agreement substantially in the form of Exhibit 1.1(e).

 

“Purchase Documents” mean (i) the Purchase Agreement and all other documents and
agreements required to be entered into and/or delivered pursuant thereto in
connection with the acquisition of the Communications Services Group of
VeriSign, Inc. by Borrower (including, in each case, all exhibits, annexes and
schedules thereto) and (ii) except with respect to Section 6.1(j), the Cequint
Purchase Agreement and all other documents and agreements required to be entered
into and/or delivered pursuant thereto in connection with the Cequint
Acquisition.

 

“Restricted Payment” means, with respect to Holdings or any of its Subsidiaries
(a) the declaration or payment of any dividend or the incurrence of any
liability to make any other payment or distribution of cash or other property or
assets in respect of Stock; (b) any payment on account of the purchase,
redemption, defeasance, sinking fund or other retirement of such Person’s Stock
or any other payment or distribution made in respect thereof, either directly or
indirectly; (c) any payment or prepayment of principal of, premium, if any, or
interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to, any Subordinated Debt; (d) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire Stock of such Person
now or hereafter outstanding; (e) any payment of a claim for the rescission of
the purchase or sale of, or for material damages arising from the purchase or
sale of, any shares of such Person’s Stock or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission; (f) any payment, loan, contribution, or other transfer of
funds or other property to any Stockholder of such Person other than payment of
compensation in the ordinary course of business to Stockholders who are
employees of such Person; (g) any payment of management fees (or other fees of a
similar nature) or out-of-pocket expenses in connection therewith and
indemnities payable in connection with any management services, consulting or
like agreement by such Person to any Stockholder of such Person or its
Affiliates; and (h) any payment of bonuses, compensation or other payments of a
similar nature as described in Section 2.16 of the Cequint Purchase Agreement
made to any Person entitled to such payments pursuant to the Retention Bonus
Plan, as defined in the Cequint Purchase Agreement, as each such agreement is in
effect on the First Amendment Effective Date.

 

“Revolving Loan Commitment” means (a) as to any Lender, the commitment of such
Lender to make its Pro Rata Share of Revolving Credit Advances or incur its Pro
Rata Share of Letter of Credit Obligations (including, in the case of the Swing
Line Lender, its commitment to make Swing Line Advances as a portion of its
Revolving Loan Commitment) as set forth in the Register and (b) as to all
Lenders,

 

9

--------------------------------------------------------------------------------


 

the aggregate commitment of all Lenders to make the Revolving Credit Advances
(including, in the case of the Swing Line Lender, Swing Line Advances) or incur
Letter of Credit Obligations, which aggregate commitment shall be One Hundred
Million Dollars ($100,000,000) on the First Amendment Effective Date, as such
amount may be adjusted, if at all, from time to time in accordance with the
Agreement.

 

(n)           The following definitions are added to Annex C of the Credit
Agreement in the appropriate alphabetical location:

 

“Applicable Series 1 Term Loan Index Margin” means the per annum interest rate
from time to time in effect and payable in addition to the Index Rate applicable
to the Series 1 New Term Loan, as determined by reference to Section 1 in the
First Joinder Agreement.

 

“Applicable Series 1 Term Loan LIBOR Margin” means the per annum interest rate
from time to time in effect and payable in addition to the LIBOR Rate applicable
to the Series 1 New Term Loan, as determined by reference to Section 1 in the
First Joinder Agreement.

 

“Cequint Acquisition” has the meaning ascribed to it in Section 5.11(b).

 

“Cequint Purchase Agreement” means that certain Agreement and Plan of Merger
dated as of September 8, 2010, by and among Holdings, Thunder Acquisition Corp.,
a Washington corporation, Cequint, Inc., a Washington corporation and Project
Thunder Shareholder Liquidating Trust, as shareholder representative.

 

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of the First Amendment Effective Date, by and among Borrower, Holdings, the
Lenders party thereto and the Agent.

 

“First Amendment Effective Date” means October 1, 2010.

 

“First Joinder Agreement” means that certain First Joinder Agreement, dated as
of the First Amendment Effective Date, by and among each Lender party thereto,
Borrower and the Agent.

 

“Series 1 Term Lender” has the meaning ascribed to it in Section 1.1(a).

 

“Series 1 New Term Loan” has the meaning ascribed to it in Section 1.1(a).

 

(o)           Annex C of the Credit Agreement is hereby deleted in its entirety
and replaced with Annex C attached hereto as Exhibit B.

 

Section 2.  Consent of the Lenders.

 

(a)           Subject to the satisfaction (or written waiver) of the conditions
precedent set forth in Section 3 below, the Agent and the Consenting Lenders
hereby (i) consent to the Cequint Acquisition pursuant to the terms of the
Cequint Purchase Agreement for purposes of Section 3.6 of the Credit

 

10

--------------------------------------------------------------------------------


 

Agreement, (ii) agree that the Cequint Acquisition shall constitute a Permitted
Acquisition under the Credit Agreement and (iii) consent to the terms,
conditions and effected amendments set forth in the First Joinder Agreement,
substantially in the form attached hereto as Exhibit A.

 

(b)           Each Credit Party hereto acknowledges and agrees that the consents
contained in the foregoing subsection shall not be deemed to be or constitute a
consent to any future action or inaction on the part of any Credit Party that
might result in a Default or Event of Default (after giving effect to the
amendments and consents contained herein), and except as expressly set forth in
this Amendment, shall not constitute a waiver of any covenant, term or provision
in the Credit Agreement or the other Loan Documents, or hinder, restrict or
otherwise modify the rights and remedies of the Lenders and the Agent following
the occurrence of any present or future Default or Event of Default under the
Credit Agreement or any other Loan Document.

 

Section 3.  Conditions Precedent.  The effectiveness of this Amendment is
subject to the truth and accuracy of the representations set forth in Sections 4
and 5 below and receipt by the Agent of each of the following, each of which
shall be in form and substance reasonably satisfactory to the Agent (the date
upon which each of such conditions precedent has been satisfied, the “Effective
Date”):

 

(a)           counterparts of this Amendment which, when taken together, bear
the signatures of Borrower, Holdings, the Requisite Lenders and the Agent;

 

(b)           duly executed and delivered First Joinder Agreement;

 

(c)           duly executed originals of (i) New Term Notes substantially in the
form of Exhibit C attached hereto for each Series 1 Term Lender (unless such
Series 1 Term Lender has elected not to receive a New Term Note evidencing such
Obligations to such Series 1 Term Lender) and (ii) Revolving Notes for each
Revolving Lender that has a New Revolving Loan Commitment pursuant to the First
Joinder Agreement (unless such Revolving Lender has elected not to receive a
Revolving Note evidencing such Obligations to such Revolving Lender).

 

(d)           a Guarantor Acknowledgment substantially in the form of Exhibit D
attached hereto, executed and delivered by each Guarantor;

 

(e)           a certified copy of the duly executed Cequint Purchase Agreement
(including all annexes, exhibits, attachments and schedules thereto in executed
form, if applicable) and all indemnification agreements, escrow agreements,
transition services agreements and other material agreements entered into by the
sellers thereto or Holdings in connection therewith, (the “Cequint Purchase
Documents”), each of which shall be in form and substance reasonably
satisfactory to the Requisite Lenders;

 

(f)            the Cequint Acquisition shall have been consummated in accordance
with the terms and conditions of the Cequint Purchase Agreement and the Cequint
Purchase Agreement shall not have been amended or otherwise changed or
supplemented or any provision waived or consented to in a manner materially
adverse to Agent or the Lenders (as determined by Agent) without the prior
written consent of the Agent and the Requisite Lenders;

 

(g)           certified copies of material governmental approvals and consents,
if any, that are required in connection with the consummation of the
Transactions;

 

11

--------------------------------------------------------------------------------


 

(h)           a Subsidiary Joinder Agreement substantially in the form of
Exhibit E attached hereto duly executed and delivered by each domestic new
Subsidiary of Holdings formed or acquired in connection with the Cequint
Acquisition that is required to become a Guarantor (the “New Guarantors”)
pursuant to the terms of the Credit Agreement and the other parties thereto and,
to the extent required by the Loan Documents, such other pledges, security
agreements, financing statements, control account agreements, certificates and
other instruments and agreements reasonably required to obtain a guaranty of the
Obligations by the New Guarantors and to grant and perfect the Agent’s Liens in
any assets of Holdings and its Subsidiaries (including any New Guarantor)
acquired pursuant to the Cequint Acquisition (collectively, the “Subsidiary
Joinder Documents”);

 

(i)            the items described in clauses J, L, M, N and S of Annex B to the
Credit Agreement with respect to any New Guarantor;

 

(j)            certificates of qualification to transact business or other
comparable certificates issued by the Secretary of State (and any state
department of taxation, as applicable) of each state in which each New Guarantor
is required to be so qualified and where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

 

(k)           duly executed and delivered Collateral Assignment of Purchase
Documents entered into with respect to the Cequint Purchase Agreement and the
other Cequint Purchase Documents substantially in the form of Exhibit F attached
hereto;

 

(l)            evidence of the due authorization by the Credit Parties (other
than the New Guarantors) to incur the Series 1 New Term Loan and the New
Revolving Commitments described in the First Joinder Agreement and to enter into
this Amendment, the First Joinder Agreement and the Guarantor Acknowledgement,
in each case, to which it is a party;

 

(m)          duly executed opinion of Kirkland & Ellis LLP, counsel for the
Credit Parties, in form and substance reasonably satisfactory to Agent and dated
as of the Effective Date;

 

(n)           duly executed and delivered certificate signed by the president or
chief executive officer or the chief financial officer of Borrower or such other
officer of Borrower reasonably satisfactory to the Agent certifying as to the
items described in Section 1.1(e)(i)(1), (2) and (3) of the Credit Agreement in
substantially the form of Exhibit A to the First Joinder Agreement;

 

(o)           duly executed and delivered certificate by the chief financial
officer of Holdings certifying that Holdings and its Subsidiaries (including the
New Guarantors) when taken as a whole are Solvent after giving effect to the
Transactions;

 

(p)           duly executed letter of direction from Borrower addressed to
Agent, on behalf of itself and Lenders, with respect to the disbursement of the
proceeds of the Series 1 New Term Loan on the Effective Date; and

 

(q)           payment of all fees and expenses due and payable to Agent and the
Lenders as of the Effective Date.

 

Section 4.  Representations.  Each Credit Party party hereto represents and
warrants to the Agent and the Lenders that:

 

12

--------------------------------------------------------------------------------


 

(a)           Authorization.  Each Credit Party party hereto has the right and
power, and has taken all necessary action to authorize it, to execute and
deliver this Amendment and the First Joinder Agreement, to which it is a party
and to perform its obligations hereunder and under the Credit Agreement, as
amended or supplemented by this Amendment and the First Joinder Agreement, in
accordance with their respective terms.  This Amendment and the First Joinder
Agreement have been duly executed and delivered by a duly authorized officer of
each Credit Party party hereto or thereto and each of this Amendment and the
Credit Agreement, as is amended or supplemented by this Amendment and the First
Joinder Agreement, is a legal, valid and binding obligation of such Credit Party
enforceable against such Credit Party, in accordance with its respective terms
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and the effects of general
principles of equity.

 

(b)           Compliance with Laws, etc.  The execution and delivery by each
Credit Party of this Amendment and the First Joinder Agreement, to which it is a
party and the performance by such Credit Party of this Amendment, the First
Joinder Agreement and the Credit Agreement, as amended or supplemented by this
Amendment and the First Joinder Agreement, in accordance with their respective
terms, do not and will not: (i) require any consent or approval of, registration
or filing with, or any action by, any Governmental Authority or any other Person
except those as have been obtained or made and are in full force and effect or
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; (ii) conflict with,
result in a breach of or constitute a default (with due notice or lapse of time
or both) under the organizational documents of any Credit Party, or any
Contractual Obligation to which any Credit Party is a party or by which they or
any of their properties may be bound, except if such conflicts, breaches or
defaults have not had and could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; or (iii) result in
or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Credit Party other than
Permitted Encumbrances.

 

(c)           No Default.  No Default or Event of Default has occurred and is
continuing as of the date hereof or will exist immediately after giving effect
to this Amendment and the Transactions.

 

Section 5.  Reaffirmation of Representations by the Credit Parties.  Each of the
Credit Parties party hereto hereby represents and warrants that all
representations and warranties made by such Credit Party to the Agent and the
Lenders in the Credit Agreement and the other Loan Documents to which it is a
party are true and correct in all material respects on and as of the date hereof
(without duplication of any materiality qualifier contained therein and except
with respect to any representation or warranty that was as of a date certain in
which case such representation or warranty was true and correct in all material
respects as of such date (without duplication of any materiality qualifier))
after giving effect to this Amendment, the First Joinder Agreement and the
Transactions with the same force and effect as if such representations and
warranties were set forth in this Amendment in full.

 

Section 6.  Release.  In consideration of the amendments contained herein, each
Credit Party party hereto hereby releases, acquits, and forever discharges the
Agent and each of the Lenders, and each and every past and present subsidiary,
affiliate, stockholder, officer, director, agent, servant, employee,
representative, and attorney of the Agent and the Lenders, from any and all
claims, causes of action, suits, debts, liens, obligations, liabilities,
demands, losses, costs and expenses (including reasonable attorneys’ fees) of
any kind, character, or nature whatsoever, known or unknown, fixed or

 

13

--------------------------------------------------------------------------------


 

contingent, which such Credit Party may have or claim to have now or which may
hereafter arise out of or connected with any act of commission or omission of
the Agent or the Lenders existing or occurring prior to the date of this
Amendment or any instrument executed prior to the date of this Amendment
including, without limitation, any claims, liabilities or obligations arising
with respect to the Credit Agreement or the other of the Loan Documents.  The
provisions of this paragraph shall be binding upon each Credit Party and shall
inure to the benefit of the Agent, the Lenders, and their respective heirs,
executors, administrators, successors and assigns.

 

Section 7.  Effect; Ratification.

 

(a)           Except as expressly herein amended, the terms and conditions of
the Credit Agreement and the other Loan Documents remain unchanged and continue
to be in full force and effect.  The amendments contained herein shall be deemed
to have prospective application only, unless otherwise specifically stated
herein.  The Credit Agreement is hereby ratified and confirmed in all respects. 
Each reference to the Credit Agreement in any of the Loan Documents (including
the Credit Agreement) shall be deemed to be a reference to the Credit Agreement,
as amended by this Amendment and the First Joinder Agreement.

 

(b)           Except as expressly set forth herein, nothing contained herein
shall be deemed to constitute a waiver of compliance with any term or condition
contained in the Credit Agreement or any of the other Loan Documents, or
constitutes a course of conduct or dealing among the parties.  The Agent and the
Lenders reserve all rights, privileges and remedies under the Loan Documents.

 

(c)           Nothing in this Amendment or the First Joinder Agreement is
intended, or shall be construed, to constitute a novation or an accord and
satisfaction of any of the Obligations or to modify, affect or impair the
perfection, priority or continuation of the security interests in, security
titles to or other Liens on any collateral (including the Collateral) securing
the Obligations.

 

(d)           This Amendment together with the First Joinder Agreement
constitutes the entire agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes any and all prior agreements
and understandings, oral or written, relating to the subject matter hereof.

 

Section 8.  Miscellaneous.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart and sending the same by telecopier, electronic mail,
messenger or courier to the Agent.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

 

Section 9.  Severability.  In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

14

--------------------------------------------------------------------------------


 

Section 10.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.

 

[Signatures on the Following Pages]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be duly executed as of the date first above written.

 

 

 

TRANSACTION NETWORK SERVICES, INC., as Borrower, and TNS, INC., as a Credit
Party

 

 

 

 

 

By:

/s/ Henry H. Graham, Jr.

 

Name:

Henry H. Graham, Jr.

 

Title:

Chief Executive Officer

 

 

 

 

 

SUNTRUST BANK,

 

as Agent, an L/C Issuer and a Lender

 

 

 

 

 

By:

/s/ David A. Bennett

 

Name:

David A. Bennett

 

Title:

Vice President

 

 

 

 

 

SUNTRUST BANK,

 

on behalf of certain authorizing Lenders

 

 

 

 

 

By:

/s/ David A. Bennett

 

Name:

David A. Bennett

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FIRST JOINDER AGREEMENT

 

FIRST JOINDER AGREEMENT, dated as of October 1, 2010 (this “Agreement”), among
each financial institution who is a party to this Agreement as a New Loan Lender
(each, a “New Loan Lender” and, collectively, the “New Loan Lenders”),
Transaction Network Services, Inc., (the “Borrower”), and SunTrust Bank, as
administrative agent (the “Agent”).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
November 19, 2009 (as amended by that certain First Amendment to Credit
Agreement, dated as of the date hereof (the “First Amendment”) and as further
amended, restated, supplemented or otherwise modified, refinanced or replaced
from time to time, the “Credit Agreement”), among Borrower, TNS, Inc.
(“Holdings”), the financial institutions party thereto from time to time as
Lenders, the Agent and the other parties thereto (capitalized terms used but not
defined herein having the meaning provided in the Credit Agreement); and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may establish New Term Loan Commitments and/or New Revolving Loan Commitments
by, among other things, entering into one or more Joinder Agreements with New
Term Lenders and/or New Revolving Loan Lenders, as applicable.

 

NOW, THEREFORE, in consideration of the foregoing and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Effective as of the date hereof, each New Loan Lender party hereto hereby agrees
to commit to provide its respective New Revolving Loan Commitment (in the case
of each New Loan Lender that is a New Revolving Loan Lender) and/or New Term
Loan Commitment (in the case of each New Loan Lender that is a New Term Lender),
as set forth in the Register on the terms and subject to the conditions set
forth herein.  The aggregate amount of the New Revolving Loan Commitments made
pursuant to this Agreement equals $25,000,000.  The aggregate amount of the New
Term Loan Commitments made pursuant to this Agreement equals $50,000,000.

 

Each New Loan Lender that is not already a Lender under the Credit Agreement
acknowledges and agrees that upon its execution of this Agreement and the making
of New Revolving Loans and/or Series 1 New Term Loan, as the case may be, such
New Loan Lender shall become a “Lender” under, and for all purposes of, the
Credit Agreement and the other Loan Documents, and shall be subject to and bound
by the terms thereof, and shall perform all the obligations of and shall have
all rights of a Lender thereunder.

 

Each New Loan Lender represents and warrants (i) that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement; (ii) that it satisfies the requirements
specified in the Credit Agreement that are required to be satisfied by it in
order to provide the New Revolving Loan Commitment and/or New Term Loan
Commitment, as applicable, and become a Lender under the Credit Agreement;
(iii) confirms that it has received a copy of the Credit Agreement and the other
Loan Documents, together with copies of the most recent

 

Exhibit F - 1

--------------------------------------------------------------------------------


 

financial statements delivered pursuant thereto, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (iv) agrees that it will, independently
and without reliance on the Agent, any other New Loan Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (v) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
and (vi) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender as if such New Loan Lender were an original Lender
under, and party to, the Credit Agreement.

 

Each New Loan Lender hereby agrees to make its respective Commitment on the
following terms and conditions:

 

SECTION 1.  Applicable Margin.  Borrower shall pay interest to the Agent, for
the ratable benefit of New Loan Lenders making a Series 1 New Term Loan, on the
Series 1 New Term Loan being made by each applicable New Loan Lender in
accordance with this Agreement in arrears on each applicable Interest Payment
Date, at the rate for the Series 1 New Term Loan provided in Section 1.2 of the
Credit Agreement; provided that, the Applicable Series 1 Term Loan Index Margin
and Applicable Series 1 Term Loan LIBOR Margin shall be determined as set forth
below.

 

As of the First Amendment Effective Date, the Applicable Series 1 Term Loan
Index Margin shall equal 3.00% and Applicable Series 1 Term Loan LIBOR Margin
shall equal 4.00%.  Thereafter, the Applicable Series 1 Term Loan Index Margin
and Applicable Series 1 Term Loan LIBOR Margin shall be adjusted in accordance
with the terms of Section 1.2 of the Credit Agreement and determined by
reference to the following grids:

 

Criteria:

 

Level of Applicable Series 1
Term Loan Index Margin and
Applicable Series 1 Term Loan
LIBOR Margin:

If the Leverage Ratio is > 1.50, the Borrower’s corporate family rating from
Moody’s is lower than Ba3 or the Borrower’s corporate credit rating from S&P is
lower than BB-

 

Level I

If the Leverage Ratio is < 1.50 and the Borrower’s corporate family rating from
Moody’s is Ba3 or better and the Borrower’s corporate credit rating from S&P is
BB- or better

 

Level II

 

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Applicable Series 1 Term Loan Index Margin

 

3.00

%

2.50

%

n/a

 

n/a

 

Applicable Series 1 Term Loan LIBOR Margin

 

4.00

%

3.50

%

n/a

 

n/a

 

 

Exhibit A - 2

--------------------------------------------------------------------------------


 

SECTION 2.  Principal Payments. The Borrower shall make principal payments on
the Series 1 New Term Loan in installments on the dates and in the amounts set
forth below (“Series 1 Scheduled Installments”):

 

Date

 

Series 1 Scheduled Installments

 

December 31, 2010

 

$625,000

 

March 31, 2011

 

$625,000

 

June 30, 2011

 

$625,000

 

September 30, 2011

 

$625,000

 

December 31, 2011

 

$625,000

 

March 31, 2012

 

$625,000

 

June 30, 2012

 

$625,000

 

September 30, 2012

 

$625,000

 

December 31, 2012

 

$625,000

 

March 31, 2013

 

$625,000

 

June 30, 2013

 

$625,000

 

September 30, 2013

 

$625,000

 

December 31, 2013

 

$625,000

 

March 31, 2014

 

$625,000

 

June 30, 2014

 

$625,000

 

September 30, 2014

 

$625,000

 

December 31, 2014

 

$625,000

 

March 31, 2015

 

$625,000

 

June 30, 2015

 

$625,000

 

September 30, 2015

 

$625,000

 

November 18, 2015

 

Remaining Principal Balance

 

 

The final installment shall in all events equal the entire remaining principal
balance of the Series 1 New Term Loan.  Notwithstanding the foregoing, the
outstanding principal balance of the Series 1 New Term Loan shall be due and
payable in full on the Term Loan Maturity Date.  Amounts borrowed with respect
to the Series 1 New Term Loan and repaid may not be reborrowed.  Series 1
Scheduled Installments shall be New Term Loan Scheduled Installments for
purposes of the Credit Agreement and the other Loan Documents.

 

SECTION 3.  Voluntary and Mandatory Prepayments.  Scheduled installments of
principal of the Series 1 New Term Loan set forth above shall be reduced in
connection with any voluntary or mandatory prepayments of the Series 1 New Term
Loan in accordance with Section 1.5 of the Credit Agreement.

 

SECTION 4.  RESERVED.

 

SECTION 5.  RESERVED.

 

SECTION 6.  Use of Proceeds. The proceeds of the Series 1 New Term Loan made
pursuant to this Agreement shall be used in accordance with Section 5.11(b) of
the Credit Agreement.

 

SECTION 7.  Proposed Borrowing. This Agreement represents Borrower’s request to
borrow Series 1 New Term Loan from the New Term Lenders as follows (the
“Proposed Borrowing”):

 

Exhibit A - 3

--------------------------------------------------------------------------------


 

(a) Business Day of Proposed Borrowing:  October [1], 2010

 

(b) Amount of Proposed Borrowing:  $50,000,000

 

(c) Interest rate option:  LIBOR Loans with an initial Interest Period of 3
months

 

SECTION 8.  Other Terms.  Pursuant to Section 1.1(e) of the Credit Agreement,

 

(a)                                  (i) each New Revolving Loan Commitment
shall be deemed, for all purposes, a Revolving Loan Commitment and a New
Revolving Loan Commitment, (ii) each New Revolving Loan made hereunder shall be
deemed, for all purposes, a Revolving Loan and a New Revolving Loan and
(iii) each New Revolving Loan Lender party hereto shall become, for all
purposes, a Revolving Lender and a New Revolving Loan Lender.

 

(b)                                 (i) each New Term Loan Commitment shall be
deemed, for all purposes, a Term Loan Commitment and a New Term Loan Commitment,
(ii) each Series 1 New Term Loan made hereunder shall be deemed, for all
purposes, a Term Loan, a Series of New Term Loans, and a New Term Loan,
(iii) each New Term Lender party hereto shall become, for all purposes, a Term
Lender and a New Term Lender and (iv) the terms of the Series 1 New Term Loan
shall be, except as otherwise set forth herein or in the Credit Agreement, the
same as the Initial Term Loan.

 

SECTION 9.  Credit Agreement Governs.  Except as set forth in this Agreement,
the New Revolving Loans and/or New Term Loans shall otherwise be subject to the
provisions of the Credit Agreement and the other Loan Documents.

 

SECTION 10.  Borrower Certifications. By its execution of this Agreement,
Borrower hereby certifies that:

 

(a)                                  all representations and warranties made by
any Credit Party contained in the Credit Agreement or in any other Loan Document
is true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of the date hereof, except to
the extent that such representation or warranty expressly relates to an earlier
date in which case such representation or warranty is true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date;

 

(b)                                 no event has occurred and is continuing or
would result from the consummation of the Proposed Borrowing contemplated hereby
that would constitute a Default or an Event of Default; and

 

(c)                                  Borrower has satisfied the conditions set
forth in Section 7.2 of the Credit Agreement.

 

SECTION 11.  Borrower Covenants. By its execution of this Agreement, Borrower
hereby covenants that:

 

(a)                                  it shall pay any LIBOR Breakage Fee payable
in connection with the New Revolving Loan Commitments;

 

Exhibit A - 4

--------------------------------------------------------------------------------


 

(b)                                 it shall deliver or cause to be delivered
the fees, legal opinions and documents set forth in Section 3 of the First
Amendment; and

 

(c)                                  set forth on the attached certificate of
the president or chief executive officer or chief financial officer of Borrower
or such other officer of Borrower reasonably satisfactory to the Agent are the
calculations (in reasonable detail) demonstrating that both immediately before
and after giving effect to the New Revolving Loan Commitments, the Series 1 New
Term Loan, the Cequint Acquisition and the other transactions contemplated by
the First Amendment on a Pro Forma Basis, Holdings, Borrower and their
respective Subsidiaries are in pro forma compliance with the financial covenants
described in Section 4 of the Credit Agreement.

 

SECTION 12.  Notice.  For purposes of the Credit Agreement, the initial notice
address of each New Loan Lender shall be as set forth below its signature below.

 

SECTION 13.  Tax Forms.  For each relevant New Loan Lender, delivered herewith
to the Agent are such forms, certificates or other evidence with respect to
United States federal income tax withholding matters as such New Loan Lender may
be required to deliver to the Agent pursuant to Sections 1.9(c) and/or (d) of
the Credit Agreement.

 

SECTION 14.  Recordation of the New Loans. Upon execution and delivery hereof,
the Agent will record the Series 1 New Term Loan and/or New Revolving Loan
Commitment, as the case may be, made or provided by each New Loan Lender in the
Register.

 

SECTION 15.  Amendment, Modification and Waiver. This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

 

SECTION 16.  Entire Agreement. This Agreement, the Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

 

SECTION 17.  GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

SECTION 18.  Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as would be enforceable.

 

Exhibit A - 5

--------------------------------------------------------------------------------


 

SECTION 19.  Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same agreement. Signature pages may be detached from multiple
separate counterparts and attached to a single counterpart.  Delivery of an
executed signature page of this Agreement by facsimile transmission or
Electronic Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

[Remainder of page intentionally left blank]

 

Exhibit A - 6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this First Joinder Agreement as of the date first
written above.

 

 

TRANSACTION NETWORK SERVICES, INC., as Borrower

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit A - 7

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Agent,

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signatures Page to First Joinder Agreement]

 

Exhibit A - 8

--------------------------------------------------------------------------------


 

 

 

[NAME OF NEW LOAN LENDER],

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

[Signatures Page to First Joinder Agreement]

 

Exhibit A - 9

--------------------------------------------------------------------------------